Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 15-17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogel (US 2014/0021180).

Vogel discloses regarding claims 1 and 17, welding-type power supply, (See Paragraph 143: "welding type power supply "), comprising: power conversion circuitry configured to receive input power and convert the input power to welding-type power, the power conversion circuitry comprising a switched mode power supply, (See fig. 2-6, paragraph. 143: "Alternative inverter topologies such as a stacked forward, half bridge, flyback or other topology could be used"); and detection circuitry (See Fig. 7) configured to: determine if a configured topology of the switched mode power supply is a first topology or a second topology, ( See paragraph 77: "detected-configuration=DUAL BOOST", paragraph 78: "detected-configuration=SINGLE BOOST"); and determine if an input voltage of the input power corresponds to the first topology or the second topology, (See Paragraph 67: "verify proper input voltage based on a detected pre­regulator configuration", par. 74: "This feedback signal may be used in various ways such as for detecting an input voltage that is too high or too low for a particular pre-

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-14, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel (US 2014/0021180) in view of Morita (US 2017/0207652).

The teachings of Vogel have been discussed above. Vogel may fail to disclose a voltage sensor to measure the voltage difference and a resistance sensor to measure a resistance and is configured to determine the configured topology. Morita discloses measuring and/or calculating the voltage and resistance values to generate or determine a topology based on the voltage or resistance. (See Paragraph 195. It would have been obvious to adapt Vogel in view of Morita to measure the voltage or resistance in order to generate or detect the topology for continuing to supply power when an abnormality occurs in the power being supplied. Vogel discloses, Regarding claims 18-19, the weld controller allows the user to set up and configure the welding type power supply as required for a given welding process, which would involve the position of at least one switch or button (as a button activates a switch). Changing the configuration would change the topology and as the topology is detected, as 

Vogel discloses regarding claim 20, welding-type power supply, (See Paragraph 143: "welding type power supply "), comprising: power conversion circuitry configured to receive input power and convert the input power to welding-type power, the power conversion circuitry comprising a switched mode power supply, (See fig. 2-6, paragraph. 143: "Alternative inverter topologies such as a stacked forward, half bridge, flyback or other topology could be used"); and detection circuitry (See Fig. 7) configured to: determine if a configured topology of the switched mode power supply is a first topology or a second topology, ( See paragraph 77: "detected-configuration=DUAL BOOST", paragraph 78: "detected-configuration=SINGLE BOOST"); and determine if an input voltage of the input power corresponds to the first topology or the second topology, (See Paragraph 67: "verify proper input voltage based on a detected pre­regulator configuration", par. 74: "This feedback signal may be used in various ways such as for detecting an input voltage that is too high or too low for a particular pre-regulator configuration, detecting single phase power".) Vogel may fail to disclose a voltage sensor to measure the voltage difference and a resistance sensor to measure a resistance and is configured to determine the configured topology. Morita discloses measuring and/or calculating the voltage and resistance values to generate or determine a topology based on the voltage or resistance. (See Paragraph 195. It would have been obvious to adapt Vogel in view of Morita to measure the voltage or resistance in order to generate or detect the topology for continuing to supply power when an abnormality occurs in the power being supplied.

Claims 12-14, 18-19 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Vogel (US 2014/0021180) in view of Morita (US 2017/0207652) and Ainger et al (US 6,549,441).

The teachings of Vogel have been discussed above. Vogel may fail to disclose, detection circuitry is configured to determine that the configured topology is a stacked full-bridge topology in response to determining that the measured resistance exceeds a threshold, the detection circuitry is configured to determine that the configured topology is a Full H-bridge topology in response to determining that the measured voltage exceeds a threshold, the detection circuitry is configured to determine that the topology is a Full H-bridge topology if the measured resistance exceeds a threshold.

However, Ainger discloses the skilled person, faced with the problem of how to enhance the flexibility and efficiency of the welding-type power supply in Vogel to "switch more efficiently", Paragraph 17, will obviously use a linking board and detect the position of a change-over switch, that selects the appropriate converter topology. Adequate selector switches and series/parallel connections of power converters depending on the input mains voltage are proposed in Ainger, fig. 2, col. 9, lines 66, 67, col. 10, lines 27-38, with selector switch (59) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/29/2022